 


109 HR 5196 IH: Small Business Trade Promotion Enhancement Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5196 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Manzullo (for himself, Mr. Mica, and Mrs. Kelly) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Export Enhancement Act of 1988 to establish the Office of Trade Promotion in the Executive Office of the President, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Small Business Trade Promotion Enhancement Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Purpose. 
Title I—Office of Trade Promotion 
Subtitle A—Amendments to Export Enhancement Act of 1988 
Sec. 101. Establishment and purpose. 
Sec. 102. Duties. 
Sec. 103. Strategic plan. 
Sec. 104. Director and Associate Directors. 
Sec. 105. Staff; experts and consultants. 
Sec. 106. Advisory Board on Trade Promotion. 
Sec. 107. Report to Congress. 
Sec. 108. Report on export policy. 
Sec. 109. Authorization of appropriations. 
Sec. 110. Clerical amendment. 
Sec. 111. Effective date. 
Subtitle B—Conforming amendments to other laws; references 
Sec. 121. Conforming amendments to other laws. 
Sec. 122. References. 
Title II—Trade provisions relating to small business 
Sec. 201. Establishment of Associate Administrator for International Trade in Small Business Administration.  
2.FindingsCongress finds the following: 
(1)As the world’s largest economy, the United States has an enormous stake in the future of the global trading system. 
(2)Exports are a crucial force driving the United States economy and job creation. 
(3)While nearly 97 percent of United States exporters are small and medium enterprises (SMEs), SMEs account for just over one-fourth of exports, leaving much room for growth. 
(4)Two-thirds of United States exporters have fewer than 20 employees and sell to just one foreign market. 
(5)Manufacturers account for 61 percent of total United States exports with small manufacturers accounting for approximately 15 percent of total United States exports. Thirty percent of small manufacturers do not currently export but would consider doing so if they had more help in securing vital information on foreign markets, customers, and export procedures. 
(6)United States small and medium enterprises face tough competition from trading partners of the United States that aggressively undertake export promotion programs that directly support and underwrite the expanded growth in trade of their small and medium enterprises. 
(7)United States trade promotion is carried out in part by 21 departments and agencies of the Federal Government. Representatives from these Federal departments and agencies are members of the Trade Promotion Coordinating Committee (TPCC), a Federal committee that has not lived up to congressional intent to provide a seamless offering of export promotion products and services due in part to the inadequate allocation of resources and a lack of ultimate decision making budget input authority to ensure effective results are achieved for the invested resources. 
(8)United States small and medium enterprises lack an effective voice in trade policy formulation, implementation, and promotion due in part to inadequate resource distribution by the Small Business Administration that would aggressively champion trade issues for small and medium enterprises in all fora. 
3.PurposeThe purpose of this Act and the amendments made by this Act is to improve the performance and results of trade promotion policies and programs of the Federal Government in accordance with the Government Performance and Results Act of 1993 (Public Law 103–62). 
IOffice of Trade Promotion 
AAmendments to Export Enhancement Act of 1988 
101.Establishment and purpose Section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1)— 
(i)by inserting in the Executive Office of the President after shall establish; 
(ii)by striking Trade Promotion Coordinating Committee and inserting Office of Trade Promotion; and 
(iii)by striking TPCC each place it appears and inserting Office; 
(B)in paragraph (1), by inserting and oversee after to coordinate; and 
(C)in paragraph (2), by inserting and supervise implementation of after to develop; and 
(2)in subsections (b) through (f), by striking TPCC each place it appears and inserting Office. 
102.Duties Section 2312(b) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(b)) is amended— 
(1)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively; 
(2)by inserting before paragraph (2) (as redesignated) the following new paragraph: 
 
(1)advise the President, and others within the Executive Office of the President, on matters relating to trade promotion policies and programs of the United States Government;. 
(3)in paragraph (2) (as redesignated), by striking coordinate and inserting supervise; 
(4)in paragraph (4) (as redesignated)— 
(A)in the matter preceding subparagraph (A)— 
(i)by inserting and attainment of measurable results after better delivery of services; and 
(ii)by inserting with emphasis on small and medium enterprises after United States businesses; and 
(B)in subparagraph (C), by adding at the end before the semicolon the following: , including assistance to match United States businesses with foreign businesses, as appropriate; 
(5)in paragraph (5) (as redesignated), by inserting and enhance the effectiveness of after prevent unnecessary duplication in; and 
(6)in paragraph (6) (as redesignated) to read as follows: 
 
(6)review and make input on the appropriate levels and allocation of resources among agencies in support of export promotion and export financing and advise the President as to the concurrence in these allocations based on its review; and. 
103.Strategic plan Section 2312(c) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(c)) is amended— 
(1)in paragraph (1)— 
(A)by striking and explain and inserting , explain; and 
(B)by adding at the end before the semicolon the following: , and detail the benchmarks for the implementation of the priorities;   
(2)in paragraph (2), by inserting and effectiveness after to improve coordination; and 
(3)in paragraph (4)— 
(A)by striking propose to the President an annual and inserting include in the annual Federal budget submission to Congress a detailed; 
(B)by striking that supports and inserting and oversee its implementation so it supports; and 
(C)by adding and after the semicolon; 
(4)in paragraph (5), by striking ; and and inserting a period; and 
(5)by striking paragraph (6). 
104.Director and Associate Directors Section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by striking subsection (d) and inserting the following new subsection: 
 
(d)Director and Associate Directors 
(1)DirectorThere shall be at the head of the Office a Director of the Office of Trade Promotion, who shall— 
(A)be appointed by the President, by and with the advice and consent of the Senate; and 
(B)be compensated at a rate consistent with the compensation of the directors of other offices within the Executive Office of the President. 
(2)Associate directorsThe President may appoint not more than two Associate Directors of the Office of Trade Promotion, by and with the advice and consent of the Senate, who shall each— 
(A)be compensated at a rate not to exceed the rate provided for other associate directors of offices within the Executive Office of the President; and 
(B)perform such functions as the Director may prescribe. . 
105.Staff; experts and consultants Section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by striking subsection (e) and inserting the following new subsection: 
 
(e)Staff; experts and consultants 
(1)Staff 
(A)In generalThe Director of the Office may appoint and fix the pay of additional personnel as the Director considers appropriate. 
(B)Staff of federal agenciesUpon request of the Director, the head of any Federal department or agency that is represented on the Advisory Board on Trade Promotion established pursuant to subsection (f) may detail any of the personnel of that department or agency to the Office to assist it in carrying out its duties under this section. 
(2)Experts and consultantsThe Director of the Office may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay for GS-15 of the General Schedule.. 
106.Advisory Board on Trade Promotion 
(a)Advisory Board on Trade PromotionSection 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection: 
 
(f)Advisory Board on Trade Promotion 
(1)Establishment and purposeThe President shall establish the Advisory Board on Trade Promotion (hereafter in this subsection referred to as the Advisory Board). The purpose of the Advisory Board shall be to advise the Director of the Office in carrying out the duties of the Office under this section and section 6 of the Export Enhancement Act of 1999 (15 U.S.C. 4727a). 
(2)Membership 
(A)In generalMembers of the Advisory Board shall include representatives from— 
(i)the Department of Agriculture; 
(ii)the Department of Commerce; 
(iii)the Department of Defense; 
(iv)the Department of Energy; 
(v)the Department of the Interior; 
(vi)the Department of Labor; 
(vii)the Department of State; 
(viii)the Department of Transportation; 
(ix)the Department of the Treasury; 
(x)the Environmental Protection Agency; 
(xi)the Export-Import Bank of the United States;  
(xii)the United States Agency for International Development; 
(xiii)the Office of Management and Budget; 
(xiv)the Overseas Private Investment Corporation; 
(xv)the Small Business Administration; 
(xvi)the Trade and Development Agency; 
(xvii)the Office of the United States Trade Representative; and 
(xviii)at the discretion of the President, such other departments or agencies as may be necessary. 
(B)ChairpersonThe Secretary of Commerce shall serve as the chairperson of the Advisory Board. 
(3)Member qualificationsMembers of the Advisory Board shall be appointed by the heads of their respective departments or agencies. Such members, as well as alternates designated by any members unable to attend a meeting of the Advisory Board, shall be individuals who exercise significant decisionmaking authority in their respective departments or agencies.. 
(b)Environmental trade promotion 
(1)Environmental trade working groupSection 2313(b) of the Export Enhancement Act of 1988 (15 U.S.C. 4728(b)) is amended— 
(A)in the heading, by striking trade promotion coordination committee and inserting advisory board on trade promotion ;  
(B)in paragraph (1)— 
(i)by striking Trade Promotion Coordination Committee and inserting Advisory Board on Trade Promotion; and 
(ii)by striking TPCC and inserting Advisory Board;  
(C)in paragraph (2)(A), by striking TPCC and inserting Advisory Board; and 
(D)in paragraph (4) to read as follows: 
 
(4)Report to congressThe chairperson of the Advisory Board shall submit to the Director of the Office of Trade Promotion a report on the activities of the Working Group to be included in the annual report submitted to Congress by the Director of the Office pursuant to section 2312(g).. 
(2)Environmental technologies trade advisory committeeSection 2313(c)(1) of the Export Enhancement Act of 1988 (15 U.S.C. 4728(c)(1)) is amended by striking TPCC and inserting Advisory Board. 
(3)International regional environmental initiativesSection 2313(h) of the Export Enhancement Act of 1988 (15 U.S.C. 4728(h)) is amended by striking TPCC each place it appears and inserting Office of Trade Promotion.   
107.Report to Congress 
(a)Report to CongressSection 2312(g) of the Export Enhancement Act of 1988 (as redesignated by section 106(a)(1) of this subtitle) is amended to read as follows: 
 
(g)Report to Congress 
(1)In generalThe Director of the Office shall prepare and submit to the appropriate congressional committees an annual report that describes the strategic plan developed by the Office pursuant to subsection (c), the implementation of the plan and any revisions thereto, and the extent to which funding for the plan is appropriate. 
(2)DefinitionIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Small Business and Entrepreneurship of the Senate; and 
(B)the Committee on International Relations and the Committee on Small Business of the House of Representatives.. 
108.Report on export policySection 2314(b)(1)(B) of the Export Enhancement Act of 1988 (15 U.S.C. 4729(b)(1)(B)) is amended to read as follows: 
 
(B)the report of the Director of the Office of Trade Promotion that contains the strategic plan submitted to Congress in accordance with section 2312(g);. 
109.Authorization of appropriations Section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727), as amended by this subtitle, is further amended by adding at the end the following new subsection: 
 
(h)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section and section 2313, section 6 of the Export Enhancement Act of 1999, and section 304 of the FREEDOM Support Act such sums as may be necessary for fiscal year 2007 and each subsequent fiscal year. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain available until expended.. 
110.Clerical amendment Section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727(a)) is amended in the heading by striking trade promotion coordinating committee and inserting office of trade promotion. 
111.Effective date The President shall establish the Office of Trade Promotion and the Advisory Board on Trade Promotion pursuant to section 2312 of the Export Enhancement Act of 1988 (as amended by this subtitle) not later than 180 days after the date of the enactment of this Act. 
BConforming amendments to other laws; references 
121.Conforming amendments to other laws 
(a)Export Enhancement Act of 1999The Export Enhancement Act of 1999 is amended— 
(1)in section 6 (15 U.S.C. 1547a)— 
(A)in the heading, by striking tpcc and inserting the office of trade promotion;   
(B)in the matter preceding paragraph (1), by striking Trade Promotion Coordinating Committee and inserting Office of Trade Promotion; and 
(C)in paragraph (3), by striking inclding and inserting including; and 
(2)in the heading of section 7, by striking tpcc reports and inserting reports of the office of trade promotion. 
(b)FREEDOM Support ActThe FREEDOM Support Act is amended— 
(1)in section 303(b) (22 U.S.C. 5823(b)), by striking Chair of the Trade Promotion Coordinating Committee and inserting Director of the Office of Trade Promotion;  
(2)in section 304 (22 U.S.C. 5824)— 
(A)in the heading, by striking trade promotion coordinating committee and inserting office of trade promotion; and 
(B)in the matter preceding paragraph (1), by striking Trade Promotion Coordinating Committee and inserting Office of Trade Promotion; and 
(3)by amending the item relating to section 304 of the table of contents to read as follows:  
 
 
Sec. 304. Interagency working group on energy of the Office of Trade Promotion. 
(c)Export-Import Bank Act of 1945Section 2(b)(1)(A) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(A)) is amended by striking Trade Promotion Coordinating Committee and inserting Office of Trade Promotion.   
122.ReferencesAny reference in a law, regulation, document, or other record of the United States to the Trade Promotion Coordinating Committee or TPCC shall be deemed to be a reference to the Office of Trade Promotion.  
IITrade provisions relating to small business 
201.Establishment of Associate Administrator for International Trade in Small Business Administration 
(a)EstablishmentSection 22(a) of the Small Business Act (15 U.S.C. 649(a)) is amended by adding at the end the following: The head of the Office shall be the Associate Administrator for International Trade, who shall be an employee in the Senior Executive Service and shall be responsible to the Administrator.. 
(b)Authority for additional Associate AdministratorSection 4(b)(1) of the Small Business Act (15 U.S.C. 633(b)(1)) is amended— 
(1)in the fifth sentence, by striking five Associate Administrators and inserting Associate Administrators; and 
(2)by adding at the end the following: One of the Associate Administrators shall be the Associate Administrator for International Trade, who shall be the head of the Office of International Trade established under section 22..  
(c)Discharge of Administration international trade responsibilitiesSection 22 of the Small Business Act, as amended by subsection (a), is further amended by adding at the end the following new subsection: 
 
(h)The Administrator shall ensure that— 
(1)the responsibilities of the Administration regarding international trade are carried out through the Associate Administrator for International Trade;  
(2)the Associate Administrator for International Trade has sufficient resources to carry out such responsibilities; and 
(3)the Associate Administrator for International Trade has direct supervision and control over the staff of the Office of International Trade, and over any employee of the Administration whose principal duty station is a United States Export Assistance Center or any successor entity.. 
(d)Role of Associate Administrator in carrying out international trade policySection 2(b)(1) of such Act (15 U.S.C. 631(b)(1)) is amended in the matter preceding subparagraph (A)— 
(1)by inserting the Administrator of before the Small Business Administration; and 
(2)by inserting through the Associate Administrator for International Trade before in cooperation with.  
(e)Conforming amendmentsSection 22 of the Small Business Act (15 U.S.C. 649), as amended by subsections (a) and (c) is further amended— 
(1)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking The Office and inserting The Associate Administrator; and 
(B)in paragraph (3), by striking the director of the Office and inserting the Associate Administrator;  
(2)in subsection (c) in the matter preceding paragraph (1), by striking The Office and inserting The Associate Administrator; 
(3)in subsection (d), by striking Office both places it appears and inserting Associate Administrator; 
(4)in subsection (e), in the matter preceding paragraph (1), by striking The Office and inserting The Associate Administrator; and 
(5)in subsections (f) and (g), by striking The Office and inserting The Associate Administrator. 
(f)Technical amendmentSection 22 of the Small Business Act (15 U.S.C. 649), as amended by subsections (a), (c), and (e), is further amended by striking the period at the end of subsection (c)(5) and inserting a semicolon. 
(g)Effective dateThe Administrator shall appoint an Associate Administrator for International Trade pursuant to sections 4 and 22 of the Small Business Act (15 U.S.C. 648) (as amended by this section) not later than 90 days after the date of the enactment of this Act. 
 
